[Cite as State v. Mead, 2021-Ohio-1107.]



                  IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                   HAMILTON COUNTY, OHIO




STATE OF OHIO,                                     :   APPEAL NOS. C-190604
                                                                    C-190620
       Plainitff-Appellee,                         :                C-190621
                                                                    C-190622
 vs.                                                                C-190623
                                                   :                C-190624
SCOTT MEAD,                                                         C-190625
                                                   :   TRIAL NOS. 18CRB-5108
       Defendant-Appellant.                                       C-19CRB-11671B
                                                   :              C-18CRB-23990
                                                                  C-18CRB-23869
                                                   :              C-18CRB-23677
                                                                  C-18CRB-23374A
                                                   :              C-18CRB-22922

                                                   :            O P I N I O N.


Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: April 9, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Adam Tieger, Assistant
Prosecuting Attorney, for Plaintiff-Appellee State of Ohio, Hamilton County.

Andrew W. Garth, Interim City Solicitor, William T. Horsley, Chief Prosecuting Attorney,
and Susan M. Zurface, Assistant Prosecuting Attorney, for Plaintiff-Appellee State of Ohio,
City of Cincinnati.

Raymond T. Faller, Hamilton County Public Defender, and Sarah E. Nelson, Assistant
Public Defender, for Defendant-Appellant.


*This case originally released on April 2, 2021, is being re-released today due to the Court
through inadvertence listed the incorrect trial court numbers.